Name: Commission Regulation (EC) No 637/2004 of 5 April 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Agneau de Pauillac and Agneau du Poitou-Charentes)
 Type: Regulation
 Subject Matter: regions of EU Member States;  consumption;  means of agricultural production;  marketing;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32004R0637Commission Regulation (EC) No 637/2004 of 5 April 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Agneau de Pauillac and Agneau du Poitou-Charentes) Official Journal L 100 , 06/04/2004 P. 0031 - 0032Commission Regulation (EC) No 637/2004of 5 April 2004supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Agneau de Pauillac and Agneau du Poitou-Charentes)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), and in particular Article 6(3) and (4) thereof,Whereas:(1) According to Article 5 of Regulation (EEC) No 2081/92, France has sent the Commission an application for the registration of the names "Agneau de Pauillac" and "Agneau du Poitou-Charentes" as protected geographical indications.(2) In accordance with Article 6(1) of that regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union(2) of the names listed in the Annex to this Regulation.(4) The names consequently qualify for inclusion in the Register of protected designations of origin and protected geographical indications and to be protected at Community level as protected geographical indications.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(3),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered as protected geographical indications (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ C 170, 19.7.2003, p. 4 (Agneau de Pauillac).OJ C 170, 19.7.2003, p. 6 (Agneau de Poitou-Charentes).(3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 465/2004 (OJ L 77, 13.3.2004, p. 27).ANNEXPRODUCTS LISTED IN ANNEX I TO THE TREATY, INTENDED FOR HUMAN CONSUMPTIONFresh meat and offalFRANCEAgneau de Pauillac (PGI)Agneau du Poitou-Charentes (PGI)